Title: Thomas Jefferson to John Vaughan, 7 June 1817
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello 
				  June 7. 17.
          
          The season for my annual call for books and wines from France now recurring, I had desired my correspondent mr Gibson of Richmond to remit you a sum of 400.D. which he writes me he has done. this I must request you, according to your usual goodness, to dispose of for me by investing it in a safe bill on Paris, where I wish 135.D of it made payable to Messrs Debures, freres, libraires de Paris, and 265 D. to the order of M. Cathalan our Consul at Marseilles. I would ask all the dispatch in this which your convenience will admit, because it is so important to get both articles safe arrived, before the commencement of winter. mr Girard’s credit is so sure, that the same channel would be very desirable. but it may be out of the line of his convenience. on the former occasion he was so kind as to extend his credit beyond the exact sum of 350.D. payable in Paris. I find that the books cost 1900 ƒ–25 c which, at par, would have been 356. D 29 c and the actual exchange may have made it more. there must also have been some expences of transportation to Havre, of which I have no account. so that on the whole there may be a balance of some Dollars due him. I do not know how your and my account stands: but be this as it may, I must pray you to enquire into, and pay to mr Girard the balance which may be due him (without encroaching on the 400.D. which I would wish to go entire to France) and the moment you inform me how I shall then stand on your books, I will remit to you whatever I may be deficient. I inclose a letter to mr Cathalan, and one to mr Gallatin covering one to the Debures, which I ask the favor of you to forward by a safe conveyance. they direct the employment of the money, remitted.   Your habitual kindness encourages me to trouble you with these petty affairs, which I do not know how otherwise to manage for myself. they give me however always the acceptable occasion of renewing to you the assurances of my great esteem and respect.
          Th:
				  Jefferson
        